Title: To James Madison from William C. C. Claiborne, 8 January 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 8 January 1806, New Orleans. “I persuade myself that my late visit to Appalousas and Attachapas has been attended with some good effects. The Civil Authorities were again put in motion; the Militia officers commissioned; such explanations given of the Land Law, as were calculated to check discontents; and every just effort made to attach the Citizens to the Government of the United States.
                    “During my absence from this City, it does not appear that the public Service sustained any inconvenience; the Executive department received all that attention from Mr. Graham which I had anticipated, and his conduct was such as to strengthen my confidence in his judgment and discretion. Mr. Graham’s letter of the 2nd. Instant, presents you with much useful and correct information. In the present crisis of affairs, the Regular Troops in this Territory are too few in number to give confidence to the well disposed citizens, or to deter the treacherous from forming mischievous machinations. The Louisianians are a timid people—and so little are they acquainted with the strength of the U. States, that the issue of a contest with Spain, is esteemed, by them, as doubtful; and therefore they (or many of them) would probably be disposed to remain neutral, as the surest means of preserving their property. If war should be deemed inevitable, I esteem it my duty to suggest the propriety of raising and organizing a respectable Corps of Horse. The Country west of the Mississippi is interspersed with immense Praaries [sic], and an army could not act to advantage in that quarter, without the support of Cavalry.
                    “With respect to the Mulatto Corps in this City, to which Mr. Graham alludes in his communication, I am indeed at a loss to know what policy is best to pursue. Their reorganization, during the late temporary government, was not liked by the ancient Louisianians, nor were there wanting Americans who, with a veiw to my injury, reprobated the proceeding, both by speaking and writing, indeed, so much was said upon the subject, that the late Legislative Council thought it prudent to take no notice of the Mulatto Corps in the general Militia Law; this neglect has soured them considerably with the American Government, and it is questionable how far they would, in the hour of danger, prove faithful to the American Standard. I shall however, procure a Census of the free people of Colour who reside in and near this City, those capable of bearing arms may probably amount to about 400, and while proper exertions shall be made to conciliate the good will of all, I have little doubt but that those among them who possess property and a fair reputation, will, in any event, prove faithful to their allegiance.
                    “I have not been enabled to ascertain the route by which the Marquis proposed returning to this City; at the date of the last accounts, he was still on the Trinity River, and proposed being in New Orleans previous to the 15. of the present month. In consequence of the absence of the Marquis, I shall notify the President’s Order, relative to the Spanish Officers, to Morales, and require his immediate departure. The subject is a delicate one, and will be handled with all the caution and prudence which I can command. From Mr. Graham’s correspondence with Mr. Morales, who is now acknowledged as Intendant of West Florida, you will perceive how little disposed that Officer is to accommodate the American Trade on the Mobile. Indeed Sir, the Superior agents of Spain, in this vicinity, all manifest a hostile spirit to the U.S., and seem desirous of War.”
                 